Citation Nr: 1753860	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  09-08 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to an increased rating in excess of 10 percent for a right knee disability.

5. Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to April 1993. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2006 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The July 2006 decision denied entitlement to service connection for anxiety and depression and denied entitlement to an increased rating in excess of 10 percent for right patella-femoral syndrome after old trauma. The July 2012 rating decision stated that new and material evidence had not been received to reopen a claim for a low back disability.

The Veteran provided testimony before the undersigned at the RO in April 2010. A transcript is of record.

This case was previously before the board in June 2010 and remanded for further development.

The Veteran has recently perfected an appeal with regard to service connection for deep vein thrombosis.  That issue has not yet been certified to the Board; and the Board will defer action on that issue.

The issues of service connection for a low back disability and an acquired psychiatric disorder to include as due to service connected right knee disability, increased rating in excess of 10 percent for a right knee disability, and entitlement to a total rating for compensation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. By a September 1999 rating decision, the RO denied the Veteran's claim for service connection for a back disability; he was advised of the RO's decision, and of his appellate rights.

2. The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3. Additional evidence received since the RO's September 1999 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The RO's September 1999 rating decision to deny service connection for a low back disability is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a decision entered in September 1999, the RO denied the Veteran's claim for service connection for a low back disability on grounds that there was no current back disability diagnosis. The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (1995).  

As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 1991]); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1995). Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the September 1999 rating decision, service connection a low back disability was denied because the Veteran did not have a diagnosis for a back disability.  The evidence received since the time of the RO's September 1999 rating decision includes a low back pain diagnosis along with a positive nexus opinion relating the Veteran's low back pain to his service connected disability.  See private treatment records received 10/18/2017.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 2012 and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Although the Veteran has waived RO review of the new evidence in reference to his low back disability, new and material evidence has been submitted during the appellate period following the RO's denial of the claim. Therefore, VA must re-adjudicate the claim in a supplemental decision (either another rating decision or a supplemental statement of the case), in which the new evidence is either (1)listed in the evidence section or (2) directly mentioned and considered in the body of the decision. Mitchell v. McDonald, 27 Vet. App. 431, 436 (2015) (stating that a new decision must be issued that is "directly responsive" to the new evidence); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).
If VA fails to re-adjudicate the claim in light of the new evidence submitted, the claim remains pending until such re-adjudication occurs. See Beraud v. McDonald, 766 F.3d 1402, 1407 (Fed. Cir. 2014) (stating that because VA failed to re-adjudicate a claim in light of new and material evidence received during the appellate period, the claim remained pending despite an intervening adjudication).

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a low back disability including as secondary a service connected right knee disability is reopened.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of increased rating for a right knee disability and service connection for an acquired psychiatric disability including PTSD, a low back disability and a TDIU. VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2017).

Increased Rating Right Knee

The Veteran was most recently afforded a knee examination in July 2010. Recently, the United States Court of Appeals for Veteran's claims has held that VA examiners have a duty to estimate the limitation of motion during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The 2010 examination noted flare-ups, but did not include any estimate as to additional limitation of motion.

Service Connection 

Psychiatric Disability

At his hearing in 2010, the Veteran testified that he experienced anxiety.  He said this was related to an impaired ability to jump while playing basketball, and limitations in the amount of weight he could carry.  He believed the anxiety was causing hair loss.  He estimated that his symptoms began three or four years earlier.  

A VA examination was conducted in July 2010.  The examiner found that the Veteran did not meet the criteria for the diagnosis of any acquired psychiatric disability.  VA treatment records considered at the time of the examination also did not show a current disability.

In December 2015, a VA psychologist included a letter in the treatment records reporting that in 2012, she had diagnosed the Veteran as having generalized anxiety disorder.  Clarification of the prior opinion is needed.

Low Back Disability

As indicated in the decision portion above, new and material evidence has been submitted to reopen the Veteran's claim for a low back disability.  This finding entitles the Veteran to a VA examination.  Shade v. Shinseki, 24 Vet App 110 (2010).

Of record is a May 2017 letter from the private chiropractors P.H.M. and R. R., who noted a diagnosis of "low back pain" and opined that the Veteran's back pain was more than likely secondary to his service connected knee disability due to an altered gate. It is not apparent in the record whether the Veteran has an altered gate.

VA medical records received by VA in January 2017, indicate that the Veteran sees a chiropractor for his back pain. VA has a duty to obtain the relevant treatment records. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

The TDIU issue is inextricably intertwined with the rating and service connection issues. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Obtain any records of the reported chiropractic treatment

2. Then schedule the Veteran for a VA examination to determine whether his current low back disability is related to service or the service-connected right knee disability. The examiner should note that the claims file, to include a copy of this remand was reviewed.

(A) The examiner should opine whether it is at least likely as not (50 percent probability of higher) that any current back disability, was caused or aggravated by an injury in service (to include the fall).

(C) The examiner should opine whether it is at least likely as not that any current back disability was caused or aggravated by the service-connected right knee disability.  The examiner should consider the theory that that an altered gate caused by the knee disability in turn caused or aggravated the back disability.

The examiner should note that VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should provide reasons for these opinions. The absence of supporting clinical records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of the records would be medically expected.

3. Also, schedule the Veteran for a right knee examination. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's right knee disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

(A) The examination report must include ranges of motion of the knee, with notations as to the degree of motion at which the Veteran experiences pain. 

(B) The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(C) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

(D) The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

In making this assessment, the examiner should ask the Veteran to report the extent of loss during flare-ups, record the Veteran's response; and comment whether his reports are consistent with the disability found on examination.

4. The Veteran should be scheduled for a VA psychiatric examination to determine whether any current psychiatric disability, was incurred or aggravated in service or was due to or aggravated by his service-connected right knee disability. 

A current disability is one that has been present at any time since 2007, even if not shown on the current examination.

The examiner should review the claims folder and note such review in the examination report or in an addendum. All studies, tests, and evaluations deemed necessary by the examiner must be performed.

The examiner must opine as to whether any current psychiatric disability was caused or aggravated by an event in service; or was caused or aggravated by his service-connected right knee disability.

There have been reports of depression and generalized anxiety disorder during the current appeal.  If these conditions are not present, currently, the examiner should opine whether the disabilities are in remission, or the reports were made in error. 

The examiner should provide reasons for the opinions.

5. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


